     Case: 1:17-cv-00925 Document #: 88 Filed: 11/01/18 Page 1 of 1 PageID #:294

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Cynthia Washington, et al.
                                  Plaintiff,
v.                                                  Case No.: 1:17−cv−00925
                                                    Honorable Rebecca R. Pallmeyer
Dahleen, Inc., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 1, 2018:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion hearing
called. No one appeared on Plaintiff's counsel's motion to withdraw [86]. John Billhorn's
motion to withdraw as counsel for Plaintiffs Marla Clemons and Carole Demarco [86] is
granted. As previously reported to the Court on 10/24/2018, settlement was reached with
12 of the 14 Plaintiffs. The instant action is hereby dismissed with prejudice pursuant to
settlement as to the 12 plaintiffs that have settled and without prejudice as to Plaintiffs
Marla Clemons and Carole Demarco. Civil case terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
